 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9
10   Joseph Martin McGhee,                               No. CV-20-08081-PCT-GMS
11                  Plaintiff,
12   v.                                                  ORDER
13   City of Flagstaff, et al.,
14                  Defendants.
15
16
17          Pending before the Court are Defendant Governor Douglas Ducey (“Governor

18   Ducey”)’s Motion for Judicial Notice, (Doc. 27), and Plaintiff Joseph McGhee’s Motion

19   for Judicial Notice of Adjudicative Facts, (Doc. 35). For the following reasons, both

20   Motions are granted in part and denied in part.

21   I.     Legal Standard

22          Federal Rule of Evidence 201(b) provides that a court “may judicially notice a fact

23   that is not subject to reasonable dispute because it: (1) is generally known within the trial

24   court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources

25   whose accuracy cannot reasonably be questioned.” Rule 201(c)(2) further provides that the

26   Court “must take judicial notice if a party requests it and the court is supplied with the

27   necessary information.” “The court may take judicial notice at any stage of the

28   proceeding.” Fed. R. Evid. 201(d).
 1   II.    Defendant Governor Ducey’s Motion for Judicial Notice
 2          Governor Ducey requests the Court take judicial notice of certain facts and publicly
 3   available documents that are relevant to Plaintiff’s constitutional and statutory challenges
 4   to two specific executive orders concerning the 2020 novel Coronavirus (“COVID-19”)
 5   pandemic. The facts and records presented for judicial notice fall into four categories: (1)
 6   statistics from the federal Centers for Disease Control and Prevention (“CDC”) and
 7   Arizona Department of Health Services (“ADHS”) on the reported number of cases and
 8   deaths from COVID-19 and, for comparison purposes, CDC statistics on the number of
 9   deaths from the (H1N1)pdm09 virus (“H1N1”) and from the United States National
10   Archives and Records Administration (“National Archives”) on the number of American
11   deaths in the Vietnam War; (2) public statements regarding COVID-19 from the United
12   Nations World Health Organization (“WHO”), President Donald Trump, and the United
13   States Department of Health and Human Services (“HHS”); (3) public statements regarding
14   COVID-19 from Governor Ducey; and (4) United States Census Bureau Data concerning
15   Arizona’s population.
16                 1.      Publicly Reported Statistics on COVID-19 and Comparison
17                         Figures.

18          Governor Ducey explains that courts routinely take judicial notice of statistics
19   compiled and released by governmental agencies. See, e.g., United States v. Orozco-
20   Acosta, 607 F.3d 1156, 1164 n.5 (9th Cir. 2010) (taking judicial notice of statistics
21   compiled by the U.S. Department of Homeland Security and U.S. Department of Justice);
22   see also Changjiang Cruise Overseas Travel Co., 630 F. Supp. 2d 255, 263 n.3 (E.D.N.Y.
23   2008) (“The Court can take judicial notice of government statistics.”). However, it is not
24   appropriate to take judicial notice of facts subject to reasonable dispute. Fed. R. Evid.
25   201(b); see also Lee v. City of Los Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001) (finding
26   the district court erred by taking judicial notice of disputed matters to support its ruling).
27          Plaintiff’s Third Amended Complaint (TAC) in large part disputes the accuracy and
28   methodology of the government statistics reporting COVID-19 cases and related deaths.


                                                  -2-
 1   Moreover, the COVID-19 pandemic is still unfolding and the testing capabilities to assess
 2   how infectious and lethal the virus is are constantly changing. Any statistics at this juncture
 3   are not only disputed in this action but are inherently unreliable and the Court declines to
 4   take judicial notice of them
 5          However, the Court finds no error in taking judicial notice of the fact that
 6   publications containing the purported statistics exist. See Lee, 250 F.3d at 689–90
 7   (reasoning that the court could take judicial notice that certain documents existed and that
 8   they purport certain facts, but could not take judicial notice of disputed facts within those
 9   documents “for the truth of the facts recited therein”) (internal citations and quotations
10   omitted).
11          The Court, therefore, takes judicial notice that the following publications exist, but
12   declines to take notice of the true of the facts they assert:
13          1. As of May 4, 2020, the CDC reports 1,152,372 COVID-19 cases and 67,456
14               deaths in the United States. See Cases of Coronavirus Disease (COVID-19) in
15               the U.S., Centers for Disease Control and Prevention (May 4, 2020),
16               https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html).
17          2. As of May 4, 2020, ADHS reports 8,919 COVID-19 cases and 362 deaths in
18               Arizona. Data Dashboard, Arizona Department of Health Services (May 4,
19               2020), https://azdhs.gov/preparedness/epidemiology-disease-
20               control/infectious-diseaseepidemiology/ covid-19/dashboards/index.php
21          3. By comparison, from April 12, 2009 to April 10, 2010, CDC estimated there
22               were 60.8 million cases and 12,469 deaths in the United States due to the
23               H1N1 virus. 2009 H1N1 Pandemic (H1N1pdm09 virus), Centers for Disease
24               Control and Prevention (June 11, 2019), https://www.cdc.gov/flu/pandemic-
25               resources/2009-h1n1-pandemic.html.
26          4. As another point of comparison, the National Archives reports that there were
27               58,220 U.S. military fatal casualties in the Vietnam War. See Vietnam War
28               U.S. Military Fatal Casualty Statistics, National Archives (Aug. 15, 2016),


                                                   -3-
 1              https://www.archives.gov/research/military/vietnam-war/casualty-statistics.
 2                 2.     Public Statements Regarding COVID-19 from the WHO or
                          Federal Government.
 3
 4          Governor Ducey asks the Court to take notice that the WHO declared a public
 5   emergency related to the COVID-19 outbreak and classified the outbreak as a pandemic.
 6   Governor Ducey also presents publications from HHS declaring a public health emergency
 7   and President Trump declaring a national emergency both relating to COVID-19. Also
 8   presented for judicial notice are CDC and President Trump’s published guidance
 9   concerning how to combat and slow the spread of COVID-19 and CDC statements on the
10   manner and speed at which the virus is spreading. All the proposed statements are available
11   on government websites.
12          Because government publications are matters of public record and can be easily
13   verified, they are proper subjects of judicial notice. See Corrie v. Caterpillar, Inc., 503
14   F.3d 974, 978 n.2 (9th Cir. 2007) (explaining that a court may take judicial notice of a
15   government publication); see also Santa Monica Food Not Bombs v. City of Santa Monica,
16   450 F.3d 1022, 1025 n.2 (9th Cir. 2006) (taking judicial notice of public records that “can
17   be accessed at Santa Monica’s official website”); Gent v. CUNA Mut. Ins. Soc’y, 611 F.3d
18   79, 84 n.5 (1st Cir. 2010) (taking judicial notice of information concerning the transmission
19   of Lyme Disease from the CDC website). Moreover, the proposed publications are
20   relevant, not for the truth of what they assert, but for their existence. To avoid taking
21   judicial notice of disputable facts within matters of public records, the Court limits its
22   judicial notice of the proposed publications to their existence and that they contain the
23   purported statements. See Lee, 250 F.3d at 689–90.
24          The Court takes judicial notice that the following publications exist and purport the
25   asserted facts:
26          1. On January 30, 2020, the WHO declared a public health emergency of
27              international concern related to the COVID-19 outbreak. See WHO Director-
28              General’s Statement on IHR Emergency Committee on Novel Coronavirus


                                                 -4-
 1      (2019-nCoV), World Health Organization (Jan. 30, 2020),
 2      https://www.who.int/dg/speeches/detail/who-director-general-s-statement-on-
 3      ihr-emergency-committee-on-novel-coronavirus-(2019-ncov).
 4   2. On January 31, 2020, HHS declared a Public Health Emergency related to the
 5      COVID-19 outbreak. See Secretary Azar Declares Public Health Emergency
 6      for United States for 2019 Novel Coronavirus, U.S. Department of Health and
 7      Human Services (Jan. 31, 2020),
 8      https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-public-
 9      health-emergency-us-2019-novel-coronavirus.html; Determination that a
10      Public Health Emergency Exists, U.S. Department of Health and Human
11      Services (Jan. 31, 2020),
12      https://www.phe.gov/emergency/news/healthactions/phe/Pages/2019-
13      nCoV.aspx.
14   3. On March 11, 2020, the WHO declared the COVID-19 outbreak a pandemic.
15      See WHO Director-General’s Opening Remarks at the Media Briefing on
16      COVID-19—11 March 2020, World Health Organization (Mar. 11, 2020),
17      https://www.who.int/dg/speeches/detail/who-director-general-s-opening-
18      remarks-at-the-media-briefing-on-covid-19---11-march-2020 (“We have
19      therefore made the assessment that COVID-19 can be characterized as a
20      pandemic.”).
21   4. On March 13, 2020, President Trump declared a national emergency due to the
22      health implications of the COVID-19 virus. See Proclamation on Declaring a
23      National Emergency Concerning the Novel Coronavirus Disease (COVID-19)
24      Outbreak, The White House (Mar. 13, 2020),
25      https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
26      national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.
27   5. On March 15, 2020, CDC issued guidance recommending the cancellation of
28      community-wide gatherings larger than 250 individuals. See Get Your Mass


                                       -5-
 1      Gatherings or Large Community Events Ready: Interim Guidance for
 2      Coronavirus Disease 2019 (COVID-19), Centers for Disease Control and
 3      Prevention (Mar. 15, 2020), https://www.cdc.gov/coronavirus/2019-
 4      ncov/community/large-events/mass-gatherings-ready-for-covid-19.html). The
 5      guidance also suggested that “gatherings of more than 10 people for
 6      organizations that serve higher-risk populations” should be cancelled. Id.
 7   6. On March 16, 2020, CDC and President Trump issued updated guidance
 8      recommending that individuals avoid social gatherings of more than 10 people
 9      and use drive-thru, pickup, or delivery options at restaurants and bars to slow
10      the spread of COVID-19. See The President’s Coronavirus Guidelines for
11      America: 30 Days to Slow the Spread, The White House (Mar. 16, 2020),
12      https://www.whitehouse.gov/briefings-statements/coronavirus-guidelines-
13      america/; https://www.whitehouse.gov/wp-
14      content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf.
15   7. The CDC has stated that “[t]he virus that causes COVID-19 is spreading very
16      easily and sustainably between people. Information from the ongoing COVID-
17      19 pandemic suggest that this virus is spreading more efficiently than
18      influenza, but not as efficiently as measles, which is highly contagious.”
19      Coronavirus Disease 2019 (COVID-19): How COVID-19 Spreads, Centers for
20      Disease Control and Prevention (Apr. 13, 2020),
21      https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
22      spreads.html.
23   8. According to the CDC, “[m]aintaining good social distance (about 6 feet) is
24      very important in preventing the spread of COVID-19.” Id.
25   9. On April 15, 2020, the CDC published a factsheet on COVID-19 that states
26      that “COVID-19 is primarily spread from person to person,” and a person “can
27      become infected by coming into close contact (about 6 feet or two arm lengths)
28      with a person who has COVID-19.” What You Should Know About COVID-


                                         -6-
 1      19 to Protect Yourself and Others, Centers for Disease Control and Prevention
 2      (Apr. 15, 2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-
 3      ncov-factsheet.pdf.
 4   10. According to the CDC factsheet, “COVID-19 symptoms can range from mild
 5      (or no symptoms) to severe illness.” Id.
 6   11. According to the CDC factsheet, “[e]veryone is at risk of getting COVID-19.”
 7      Id.
 8   12. The CDC’s factsheet provides the following recommendation for individuals to
 9      protect themselves and others: “Get deliveries and takeout, and limit in-person
10      contact as much as possible.” Id.
11   13. On April 16, 2020, CDC and President Trump issued updated guidance
12      designed for “opening up America again.” Guidelines: Opening Up America
13      Again, The White House, https://www.whitehouse.gov/wp-
14      content/uploads/2020/04/Guidelines-for-Opening-Up-America-Again.pdf (last
15      visited May 4, 2020).
16   14. According to the April 16, 2020, guidance, States must satisfy gating criteria
17      before proceeding to phasing opening including that (a) there must be a
18      “[d]ownward trajectory of influenza-like illnesses (ILI) reported within a 14-
19      day period AND [d]ownward trajectory of COVID-like syndromic cases
20      reported within a 14-day period”; (b) there must be a “[d]ownward trajectory
21      of documented cases within a 14-day period OR [d]ownward trajectory of
22      positive tests as a percent of total tests within a 14-day period (flat or
23      increasing volume of tests)”; and (c) hospitals must be able to “[t]reat all
24      patients without crisis care AND [r]obust testing program in place for at-risk
25      healthcare workers, including emerging antibody testing.” Id.
26   15. The April 16 guidance states that once the gating criteria is met, States may
27      implement a phased approach “at Governors’ discretion.” Id.
28   16. The CDC has also reported that “PPE shortages” and shortages of other


                                          -7-
 1              medical equipment—including facemasks and ventilators—“are currently
 2              posing a tremendous challenge to the US healthcare system because of the
 3              COVID-19 pandemic.” Strategies to Optimize the Supply of PPE and
 4              Equipment, Centers for Disease Control and Prevention (Apr. 22, 2020),
 5              https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/index.html.
 6                    3.     Public Statements Regarding COVID-19 from Governor Ducey.
 7          Governor Ducey also asks the Court to take judicial notice of various executive
 8   orders he has issued in response to the COVID-19 pandemic, their contents, and the
 9   contents of a slide deck from a public briefing titled “Arizona Together.” The Arizona
10   Together presentation includes statistics about Arizona’s hospital capacity, the current state
11   of the Executive Orders, and Governor Ducey’s plan for “returning stronger.”
12          As established above, government publications are the proper subject for judicial
13   notice and the contents of Governor Ducey’s executive orders are not subject to reasonable
14   dispute. Moreover, they are also attached to the TAC. Thus, the Court will take judicial
15   notice of the proposed executive orders and the selected portions of their contents.
16   However, because the “Arizona Together” presentation largely concerns Governor
17   Ducey’s plan for future actions and disputed statistics, it lacks the indicia of reliability
18   necessary for judicial notice of its truth. Thus, the Court will take judicial notice that the
19   presentation exists and that it purports certain facts. Id.
20          The Court takes judicial notice that:
21          1. On March 20, 2020, Governor Ducey issued EO 2020-11 expanding access to
22              unemployment benefits for those affected by COVID-19 by waiving the waiting
23              period and active job search requirements. See Executive Order 2020-11:
24              Ensuring Individuals Whose Employment Is Affected by COVID-19 Have
25              Access to Unemployment Insurance, Office of the Governor Doug Ducey (Mar.
26              20,        2020),   https://azgovernor.gov/sites/default/files/eo_2020-11_sw.pdf.
27              Specifically, EO 2020-11 expands access to “a. Individual[s] whose employer
28              has permanently or temporarily ceased or drastically reduced operations due to


                                                    -8-
 1      COVID-19 resulting in a reduction of wages . . . ; b. individuals who, due to
 2      requirements that the individual be quarantined, are not able to work and do not
 3      have any available paid leave even if the individual has an expectation of
 4      returning to work after the quarantine is over; c. Individuals that leave
 5      employment due to a risk of exposure or infection or to care for a family member
 6      who has been infected with COVID-19; or d. Individuals that for any other
 7      scenario are separated from work for reasons related to COVID-19” so long as
 8      it is consistent with federal and guidance.” Id.
 9   2. On March 23, 2020, Governor Ducey issued EO 2020-12, prohibiting the closure
10      of essential businesses. See Executive Order 2020-12: Prohibiting the Closure
11      of Essential Businesses, Office of the Governor Doug Ducey (Mar. 23, 2020),
12      https://azgovernor.gov/sites/default/files/eo_2021_0.pdf.
13   3. EO 2020-12 defines in detail what constitutes an essential activity including
14      healthcare and public health operations, human services operations, essential
15      infrastructure operations, essential government functions, and essential
16      businesses and operations. Id. Essential businesses and operations is further
17      defined to include stores that sell groceries and medicine; food beverage and
18      agriculture; outdoor recreation activities; organizations that provide charitable
19      and social services; media; gas stations and businesses need for transportation;
20      financial institutions; hardware and supply stores; critical trades; mail, post,
21      shipping, logistics, delivery and pick-up services; educational institutions;
22      laundry services; restaurants for consumption off-premises; supplies to work
23      from home; supplies for essential businesses and operations; transportation;
24      home-based care and services; residential facilities and shelters; professional and
25      personal services; day care centers for employees exempted by EO 2020-12;
26      manufacture distribution, and supply chain for critical products and industries;
27      hotels and motels; and funeral services. Id.
28   4. On May 4, 2020, Governor Ducey issued EO 2020-34. See Executive Order


                                          -9-
 1             2020-34: Building on COVID-19 Successes, Office of the Governor Doug
 2             Ducey (May 4, 2020), https://azgovernor.gov/sites/default/files/eo_2020-
 3             34_salons_dine_in.pdf.
 4          5. EO 2020-34 modifies EO 2020-09 by stating “dine-in services” at restaurants
 5             “may resume” starting on May 11, 2020, “provided they establish and implement
 6             protocols and best practices for businesses to address COVID-19, including
 7             enacting physical distancing policies, limiting the number of diners and
 8             following protocols as directed by the [federal government and ADHS].” Id.
 9          6. Governor Ducey issued updated guidance for Arizonans and businesses,
10             including a slide deck from a public briefing titled “Arizona Together.” Updated
11             Guidance for Arizonans, Businesses, Office of the Governor Doug Ducey (April
12             29, 2020), https://azgovernor.gov/governor/news/2020/04/updated-guidance-
13             arizonans-businesses; Arizona Together, Office of the Governor Doug Ducey,
14             https://azgovernor.gov/sites/default/files/related-docs/covid42720-pos.pdf (last
15             visited May 4, 2020).
16          The following statements are noticed as being contained in the “Arizona Together”
17   presentation, but are not noticed for the truth of the matter asserted:
18          1. The Arizona Together presentations states there were 7,202 positive cases of
19             COVID-19 from 68,813 tests, throughout fifteen counties in Arizona, resulting
20             in 304 deaths through April 28, 2020. Arizona Together, Office of the Governor
21             Doug            Ducey,           https://azgovernor.gov/sites/default/files/related-
22             docs/covid42720-pos.pdf (last visited May 4, 2020).
23          2. The Arizona Together presentation states that over the span of eighteen days
24             (April 11 through April 28), between 7 and 10% of hospital inpatient beds in
25             Arizona were occupied by COVID-19 patients, with four of the last five days
26             reporting 10% capacity. Id.
27          3. The Arizona Together presentation states that over the span of nineteen days
28             (April 10 through April 28), between 13 and 20% of intensive care unit hospital


                                                 - 10 -
 1      beds were occupied by COVID-19 patients, with seventeen of those days
 2      reporting 17% capacity or higher. Id.
 3   4. The Arizona Together presentation also states that over the span of nineteen days
 4      (April 10 through April 28), between 10 and 15% of the ventilators available
 5      were being used by COVID-19 patients. Id.
 6   5. The Arizona Together presentation describes a planned “Arizona testing blitz,”
 7      which is a “[p]artnership with community labs to rapidly increase diagnostic
 8      testing availability at drive through sites” where “anyone who thinks they are
 9      infected or recently exposed to COVID-19 can be tested.” Id. In addition,
10      antibody testing will be made available in early May to provide testing “without
11      needing a provider’s order or insurance in Arizona.” Id.
12   6. The Arizona Together presentation states that Governor Ducey’s plan for
13      “returning stronger” includes “increas[ing] testing to return in May while
14      maintaining strong physical distancing” by “phas[ing] in return based on the
15      recommendations by the CDC and health experts through May and June.” Id.
16   7. According to the Arizona Together presentation, several businesses and services
17      are currently “open” under Governor Ducey’s Executive Orders relating to
18      COVID-19, including health and public health operations, construction,
19      manufacturing, delivery and take out dining, grocery stores, pharmacies,
20      essential retail, gas stations, hardware stores, hotels and motels, car dealers, auto
21      mechanics, state parks, golf courses, charitable and social services, Goodwill,
22      media, banks, credit unions, critical trades, postal services, laundry services, and
23      elective surgeries. Id.
24   8. The Arizona Together presentation states that other businesses and services
25      remain temporarily “closed” under Governor Ducey’s Executive Orders,
26      including schools, universities, restaurants, bars, gyms, movie theaters, barber
27      shops, salons, spas, concerts, spring training, large venues, college sports, Major
28      League Baseball, casinos, NBA, weddings, bowling alleys, large outdoor events,


                                          - 11 -
 1             small businesses, most retail, and limited daycares. Id.
 2          9. The Arizona Together presentation outlined Governor Ducey’s plan for (a)
 3             “partial reopening of retail” as applied to small businesses starting on May 4,
 4             2020 through May 8, 2020; (b) reopening dine-in restaurants based on
 5             information from the restaurant industry and CDC guidance; and (c) executing
 6             the Executive Order authorizing elective surgeries if the healthcare organization
 7             “can demonstrate adequate capacity.” Id.
 8                 4.      Census Data on Arizona Population.
 9          The Ninth Circuit has explicitly held that Census Bureau statistics “meet the
10   requirements of Rule 201(b).” United States v. Esquivel, 88 F.3d 722, 726-27 (9th Cir.
11   1996); see also Tampa Elec. Co. v. Nashville Coal Co., 365 U.S. 320, 332 n.10 (1961)
12   (citing Census Bureau statistics). The census data is relevant to assessing Plaintiff’s claim
13   that the COVID-19 pandemic does not pose “extreme peril” to Arizonans and the
14   constitutionality of Governor Ducey’s response to the pandemic. The Court finds no basis
15   to deny judicial notice of proposed data.
16          The Court takes judicial notice that:
17          1. The Census Bureau estimates that as of July 1, 2019, Arizona has a total
18             population of 7,278,717. See QuickFacts: Arizona, United States Census
19             Bureau,
20             https://www.census.gov/quickfacts/fact/table/AZ/AGE775218#AGE775218
21             (last visited May 4, 2020).
22          2. The Census Bureau reports that 17.5% of Arizona’s population is aged 65 or
23             over. Id.
24   III.   Plaintiff’s Motion for Judicial Notice
25          Plaintiff’s TAC asserts various facts derived from assorted studies that dispute the
26   infectiousness and fatality of COVID-19 as reported by the WHO and CDC. To support
27   his claims that COVID-19 does not present the type of emergent circumstances necessary
28   to justify the executive orders and proclamations challenged in this action, Plaintiff asks


                                                 - 12 -
 1   the Court to take judicial notice of seven studies concerning COVID-19’s infection and
 2   mortality rate, data concerning the mortality rates of H1N1, the Plague, and Small Pox, and
 3   statements from the Council of State and Territorial Epidemiologists (“CSTE”)’s position
 4   statement regarding what constitutes a confirmed COVID-19 diagnosis.
 5          As established above, purported facts regarding the severity of COVID-19 are not
 6   proper subjects for judicial notice in this matter not only because they are in dispute, but
 7   because they simply cannot be definitively determined while the pandemic is currently
 8   unfolding. Thus, while the Court will take judicial notice that the studies submitted by
 9   Plaintiff for judicial notice exist, the Court declines to give any credence to the underlying
10   facts contained therein.
11          IT IS HEREBY ORDERED that Defendant Governor Douglas Ducey’s Motion
12   for Judicial Notice (Doc. 27) is GRANTED in part and DENIED in part.
13          IT IS FURHTER ORDERED that Plaintiff Joseph McGhee’s Motion for Judicial
14   Notice of Adjudicative Facts (Doc. 35) is GRANTED in part and DENIED in part.
15          Dated this 8th day of May, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 13 -
